Title: George Mercer’s Orders, 13 April 1756
From: Mercer, George
To: 



Fairfax.
Winchester. Tuesday, April 13th 1756.

The Troops now in Town to hold themselves in readiness to march to Fort-Cumberland at the least warning.
It is Colonel Washingtons particular Orders, that for the future the Sergeant of the Guard do not presume to quit his Guard upon any pretence whatsoever, until he is Relieved. Colonel

Washington has been pleased to order Edward Chatten, confined for losing his cartridges, to be released. Captain Peachy is to reprimand him for this offence; and to assure him and all the other men, that if they suffer their ammunition to be destroyed, they will immediately receive corporal punishment: and have stoppages made of four-pence for each cartridge.

G:M. aid de camp.

